 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EFREN DANIELLE BULLARD,                         Case No. 1:17-cv-328-NONE-HBK
12                         Plaintiff,                 ORDER OF VOLUNTARY DISMISSAL WITH
                                                      PREJUDICE UNDER FED. R. CIV. P. 41(a)(1)
13             v.                                     (A)(ii) AS TO ALL DEFENDANTS
14    R. ST. ANDRA, FNU DAVID, FNU                    (Doc. No. 114)
      BENSON,
15
                            Defendants.
16

17

18            On May 14, 2021, following a settlement conference before the undersigned, the parties
19   filed a joint Stipulation for Dismissal with prejudice, noting each party will bear its own costs and
20   attorneys’ fees. (Doc. No. 114).
21            ACCORDINGLY, it is ORDERED:
22            Pursuant to the parties’ joint Stipulation of Dismissal (Doc. No. 114) the above-captioned
23   action is dismissed with prejudice in its entirety pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
     IT IS SO ORDERED.
24

25
     Dated:         May 21, 2021
26                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
